Judgment, Supreme Court, New York County (Haft, J.), rendered on May 23,1979, modified, on the law, in the exercise of discretion and in the interest of justice to vacate the sentence and impose a sentence of 2⅓ to 7 years and, as thus modified, affirmed. Present — Murphy, P; J., Kupferman, Sullivan, Carro and Lupiano, JJ. Murphy, P. J., concurs in a memorandum; Sullivan, J., concurs in a separate memorandum in which Carro, J., concurs; Lupiano, J., dissents in a memorandum and would affirm; and Kupferman, J., dissents and would affirm; as follows.